Citation Nr: 0815938	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1989.  The veteran had subsequent service in the 
United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left wrist disability is not attributable 
to his period of active service.  

3.  The veteran does not currently have bilateral hearing 
loss attributable to his period of active service, nor was 
his hearing disability evident within a year of service 
discharge.  

4.  The veteran's tinnitus is not attributable to his period 
of active service.


CONCLUSIONS OF LAW

1.  A left wrist disability was not caused or worsened by 
service, nor is arthritis presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral hearing loss was not caused or worsened by 
service, nor is it presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in August 2003 and October 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decision, dated January 2004.  The notice in 
compliance with Dingess, however, was not timely.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in December 2007, 
the Board finds that notice is pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination for his hearing loss and 
tinnitus, obtaining medical opinions as to the etiology of 
his disabilities, and by affording him the opportunity to 
give testimony before an RO hearing officer and/or the Board, 
even though he declined to do so.  

VA is not required to schedule the veteran for a physical 
examination for his left wrist disability because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based.  As such, the Board will not 
remand this claim for a medical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in June 
2006 that he had no additional evidence to identify or to 
provide to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Therefore, the Board 
now turns to the merits of the veteran's claims.  

The veteran seeks service connection for a left wrist 
disability, bilateral hearing loss and tinnitus. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis and sensorineural hearing loss are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

The veteran's service medical records SMRs, as well as his 
federal medical records from November 1989 to March 1998, 
were formally found to be unavailable.  

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a decision 
when a veteran's service medical records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's SMRs have 
been lost or destroyed, the Board's obligation to provide 
well-reasoned findings and conclusions, to evaluate and 
discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened.'  This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Regarding his federal medical records from the Dallas VAMC, 
the RO requested these records from the VAMC in Dallas 
numerous times and eventually was told that the records were 
unavailable.  The RO requested that the veteran submit copies 
of any medical records that he may have.  The veteran did not 
submit any documents regarding the RO's request.  The RO made 
a formal finding in May 2006 that any further attempts to 
obtain records would be futile.

The RO requested the veteran's SMRs from the National 
Personnel Records Center.  It also requested that the veteran 
submit any copies of his SMRs that he may have had in his 
possession.  The veteran did not submit any copies of these 
records.  The records were subsequently requested from the 
Records Management Center (RMC), which returned a negative 
response.  A follow-up request was made to U.S. Army Reserve 
Personnel Command (AR-PERSCOM), which only resulted in the 
receipt of a copy of the veteran's enlistment examination.  
In November 2007, the RO made a formal finding that further 
attempts to secure the veteran's SMRs would be futile.  

Left wrist disability

The veteran contends that he had a knot in his left wrist, 
which began during service.  

The veteran's enlistment medical examination made no notation 
of a preexisting left wrist disability.  In a June 1994 
report of medical examination for his reserve duty, the 
veteran was noted to have a 5" to 6" scar on his left 
wrist.  No further notation was made.  

In August 2002, the veteran sought VA treatment complaining 
of left hand pains.  The veteran reported an 8-year history 
of left wrist pain associated with a knot in the back of his 
hand near the thumb.  The veteran advised that he experienced 
painful range of motion in his left wrist.  The veteran was 
noted to have severe median mononeuropathies in the left 
wrist with evidence of suggestive ulnar mononeuropathy.  The 
veteran was diagnosed as having bilateral carpal tunnel 
syndrome with symptoms greater on the left.  That same month, 
the veteran advised that he had no history of trauma to his 
left, upper extremity.  

In September 2002, the veteran was diagnosed as having 
scapholunate advanced collapse (SLAC) with carpal tunnel of 
the left wrist.  At that time, the veteran reported injuring 
his left wrist 10 years prior while in service.  He had begun 
to have increasing pain in previous year.  

Following the diagnosis, the veteran underwent a four-corner 
fusion with a scaphoid excision and bone graft on the left 
wrist.  The veteran was diagnosed as having 
radioscaphoid/capitolunate arthritis.  The treatment records 
are devoid of any opinion linking the veteran's left wrist 
disability to service other than notations of the veteran's 
own assertions.  

In a May 2004 statement, the veteran indicated that in the 9 
years he was in the military, he never went to sick call.  He 
reported first having a knot in his wrist in 1986, which 
developed into a major cyst in the 1990s.  

Given the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
of service connection for a left wrist disability.  Although 
the veteran's SMRs, other than his enlistment examination, 
and Dallas VAMC records, were found to be unavailable, the 
relevant post-service treatment records do not support the 
veteran's contentions.  The veteran underwent treatment for a 
complaint of left wrist pain that he contended was due to an 
in-service injury.  In his May 2004 statement, the veteran 
indicated that he never went to sick call while in service, 
thus, even if the SMRs were associated with the claims file, 
there likely would be no evidence of in-service injury.  
Also, there is no evidence of record, other than the 
veteran's own assertions, that an in-service left wrist 
injury actually occurred.  Absent a competent medical opinion 
linking the veteran's current left wrist disability to 
service, service connection must be denied.  The veteran's 
claim is also denied on a presumptive basis as there is no 
evidence that the veteran was diagnosed has having arthritis 
of the left wrist within one year of service separation.  

Hearing loss and tinnitus

The veteran contends that he was exposed to loud noise while 
in service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon the veteran's June 1980 enlistment examination, his 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
0
LEFT
15
10
20
5
0

No speech recognition test was performed upon enlistment.  

There is no evidence of record suggesting that the veteran 
sought treatment for hearing loss or tinnitus since his 
separation from service.  The veteran's June 1994 quadrennial 
examination was performed when the veteran was in the United 
States Army Reserve, and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
20
10
LEFT
15
20
30
5
10

No speech recognition test was preformed at this examination.  

In November 2003, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
25
20
15
LEFT
15
45
40
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  At 
the examination, the veteran reported that he experienced 
military noise exposure from various weapons and denied any 
post-service noise exposure.  The veteran related that he 
wore ear protection when he was exposed to noise.  The 
veteran also reported a 6-year history of experiencing 
occasional, bilateral tinnitus.  

The examiner reviewed the claims file and noted the veteran's 
1994 audiological examination as revealing borderline normal 
hearing in both ears.  The veteran was diagnosed as having 
mild, mid-range sensorineural hearing loss in the left ear.  
In support of his opinion, the examiner noted that the 
veteran's SMRs were negative for hearing loss and tinnitus.  
He also noted that the veteran experienced occasional 
tinnitus that was not pathologic.  Thus, the examiner opined 
that it was less likely than not that the veteran's claimed 
bilateral hearing loss and tinnitus had their onset in 
service.  There is no other opinion of record.  

Given the evidence as outlined above, the Board finds that 
service connection for bilateral hearing loss and tinnitus 
has not been established.  The veteran has not sought 
treatment for bilateral hearing loss and tinnitus and was 
only recently diagnosed as having these disabilities.  
Further, the VA audiologist opined that neither disability 
was related to the veteran's service.  The Board recognizes 
that there are hearing thresholds higher than 20 shown in the 
veteran's June 1994 quadrennial examination.  The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Nevertheless, 
the findings at that examination do not meet the requirement 
that is recognized as a hearing loss disability by 
regulation.  38 C.F.R. § 3.385.  Absent competent medical 
evidence linking the veteran's current hearing loss to 
service, service connection for bilateral hearing loss must 
be denied on a direct basis.  Further, as there is no 
evidence of record that the veteran experienced bilateral 
hearing loss within a year of discharge from service, service 
connection must also be denied on a presumptive basis.  

The veteran complained of occasional tinnitus as having its 
onset in 1997 and the VA examiner found it not to be 
pathological.  Further, the veteran reported that while in 
service, he wore hearing protection when exposed to noise.  
The examiner opined that it was less likely than not that the 
veteran's occasional tinnitus was attributable to the 
veteran's service.  Thus, service connection for tinnitus is 
also denied as there is no competent medical evidence linking 
the veteran's tinnitus to service.  


ORDER

Service connection for a left wrist disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


